                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BEREATHER EDGE-WILSON,
                                                                                         Case No. 18-cv-03302-PJH
                                  8                   Plaintiff,

                                  9             v.                                       JUDGMENT
                                  10     WELLS FARGO BANK, N.A.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         The issues having been duly heard and the court having granted defendant’s

                                  15   motion to dismiss the complaint with prejudice,

                                  16         it is Ordered and Adjudged

                                  17         that plaintiff take nothing, and that the action is dismissed with prejudice.

                                  18         IT IS SO ORDERED.

                                  19   Dated: December 7, 2018

                                  20                                               __________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
